In a proceeding pursuant to CPLR article 78, inter alia, to compel the Board of Education of the Plainview-Old Bethpage Central School District to reinstate petitioner to her former position, with back pay and other accrued emoluments, if any, from the date of the termination of her services, petitioner appeals from a judgment of the Supreme Court, Nassau County, dated October 14, 1977, which dismissed the petition. Judgment affirmed, without costs or disbursements. We agree with the conclusion reached by the Special Term. Hopkins, J. P., Martuscello, Shapiro and O’Connor, JJ., concur.